Citation Nr: 1612403	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-07 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.
 
2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for a respiratory disorder, claimed as due to asbestos exposure, and service connection for a back disability. 

The Veteran testified before the undersigned at a March 2013 Travel Board hearing.  The hearing transcript is of record.

The Veteran initially filed a claim for service connection for COPD.  During the pendency of the appeal, a VA examiner diagnosed the Veteran as having chest congestion, COPD, and reactive airway disease (RAD).  As the Veteran essentially is seeking service connection for any respiratory disability related to service, the claims should be classified as one of service connection for a respiratory disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


REMAND

In January 2007 and May 2007 VA treatment records, the Veteran indicated that he was seeking disability benefits from the Social Security Administration (SSA) due to claimed lumbar spine disability.  A remand is necessary to obtain any outstanding SSA administrative decision and any medical records underlying that determination. 

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).  In a May 2013 VA treatment record, the Veteran reported experiencing chest tightness and smoker's cough.  Upon examination of the lungs, the VA examiner noted rales and rhonchi in the Veteran's upper airways, but no other abnormalities.  The examiner diagnosed chest congestion, COPD, and reactive airway disease (RAD).  In an August 2013 VA examination report, a VA examiner reported finding no evidence of a respiratory disability upon examination.  The examiner then opined that the Veteran's claimed COPD was not related to asbestos exposure in service because there was no evidence of COPD or asbestos-related illness by chest X-rays or pulmonary function tests.  The August 2013 examiner did not address the May 2013 VA examiner's earlier diagnosis of various respiratory disorders, including COPD, after a physical examination.  A remand is necessary so that the August 2013 VA examiner may clarify the opinion in light of the May 2013 VA examiner's findings.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for SSA benefits, and copies of all medical records underlying that determination.

2.  Provide the VA examiner who wrote the August 2013 VA examination with access to the electronic claims file so that the examiner can write a clarifying opinion regarding the etiology of the claimed respiratory disability.  If the August 2013 VA examiner is unavailable or unwilling, another qualified examiner should be asked to provide the necessary clarification.  If either examiner believes that an additional examination is required, it should be provided.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any respiratory disorder diagnosed during the pendency of the appeal is related to service or any incident of service, to include claimed in-service asbestos exposure.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in providing the requested opinion.  A complete rationale should be given for all opinions and conclusions expressed.  The examiner should specifically consider the May 2013 VA treatment record, in which a VA examiner noted rales and rhonchi in the Veteran's upper airways, and diagnosed chest congestion, COPD, and RAD; and The August 2013 VA examination report in which the examiner reported finding no evidence of a respiratory disability after a chest X-ray and pulmonary function testing.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

